DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Regarding claim 6, it is unclear if the bed frame that is discussed in claim 6 is the same as the bed frame that is introduced in claim 1, line 2.  For examination purposes, it is assumed that the bed frame of claim 6 is the same as the bed frame of claim 1.  Claims 7 and 11-18 are additionally rejected by virtue of their dependence on claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinschreider (U.S. Patent No. 9,913,544).
Regarding claim 1, Weinschreider discloses a bed frame connecting piece 50, comprising a first connecting piece 60 (Figures 3A-3G) connected to a horizontal rail of a bed frame 10 (Figure 6C), and a second connecting piece 60’ connected to a vertical rail 110 of the bed frame 10 (Figures 3A-3G and 6C), wherein a notch 78 part is provided between the first connecting piece 60 and the second connecting piece 60’ (Figure 3E-3F), a reinforcing member 73 and 73’ is provided between the first connecting piece 60 and the second connecting piece 60’ (Figures 3F and 6A), and the reinforcing member 73 is located at the notch part 78 and arranged at an inner end of the bed frame connecting piece 50 (Figure 3F and 6A, where the reinforcing part is aligned with the notch 78).
Regarding claim 2, Weinschreider discloses the subject matter of claim 1 as discussed above.  Weinschreider further discloses wherein a fixing part 63, 81, 63’, and 81’ is symmetrically arranged along a central axis of the bed frame connecting piece 50 and is provided on each of the first connecting piece 60 and the second connecting piece 60’ (symmetry of connecting piece 50 shown in Figure 3D), and the fixing part 63’ is configured to fix and match the bed frame connecting piece 50 with the bed frame 10 (through apertures 66, 66’, 67’, 67’, see Figures 3C and 6C, and Col. 9, lines 54-65).
Regarding claim 3, Weinschreider discloses the subject matter of claims 1 and 2 as discussed above.  Weinschreider further discloses wherein the fixing part is a recess (where the recess is formed by the spacer panels 81 and 81, Figure 3B and Col. 10, lines 15-23).
Regarding claim 4, Weinschreider discloses the subject matter of claim 1 as discussed above.  Weinschreider further discloses a hollow part 68 and 68’ is symmetrically arranged along a central axis of the bed frame connecting piece 50 (symmetry of connecting piece 50 shown in 
Regarding claim 5, Weinschreider discloses the subject matter of claim 1 as discussed above.  Weinschreider further discloses wherein a first end 65 and 65 of the bed frame connecting piece 50 is a narrow edge (Figures 3C-3D), a second end 62 and 62’ of the bed frame connecting piece 50 is a wide edge, and the notch part 78 is arranged at the wide edge (Figures 3C-3D and Col. 8, lines 57-59).
Regarding claim 6, Weinschreider discloses the subject matter of claim 1 as discussed above.  Weinschreider further discloses a bed frame 10 comprising the bed frame connecting piece 50 according to claim 1 (where the connecting piece 50 comprises a part of piece 40, Col. 5, lines 37-44 and Col. 52-56 and Figure 1B, and see above discussion of claim 1).
Regarding claim 7, Weinschreider discloses the subject matter of claims 1 and 6 as discussed above.  Weinschreider further discloses wherein four corners of the bed frame 10 are provided with the bed frame connecting piece 50 (where the connecting piece 50 comprises a part of piece 40, Col. 5, lines 37-44 and Col. 52-56 and Figure 1B).
Regarding claims 8, 9, 10 and 14, Weinschreider discloses the subject matter of claims 1, 2, 3, 4 and 6 as discussed above.  Weinschreider further discloses wherein a first end 65 and 65 of the bed frame connecting piece 50 is a narrow edge (Figures 3C-3D), a second end 62 and 62’ of the bed frame connecting piece 50 is a wide edge, and the notch part 78 is arranged at the wide edge (Figures 3C-3D and Col. 8, lines 57-59).
Regarding claim 11, Weinschreider discloses the subject matter of claims 1 and 6 as discussed above.  Weinschreider further discloses wherein a fixing part 63, 81, 63’, and 81’ is symmetrically arranged along a central axis of the bed frame connecting piece 50 and is provided on each of the first connecting piece 60 and the second connecting piece 60’ 
Regarding claim 12, Weinschreider discloses the subject matter of claims 1, 6 and 11 as discussed above.  Weinschreider further discloses wherein the fixing part is a recess (where the recess is formed by the spacer panels 81 and 81, Figure 3B and Col. 10, lines 15-23).
Regarding claim 13, Weinschreider discloses the subject matter of claims 1 and 6 as discussed above.  Weinschreider further discloses a hollow part 68 and 68’ is symmetrically arranged along a central axis of the bed frame connecting piece 50 (symmetry of connecting piece 50 shown in Figure 3D) and is provided on the first connecting piece 60 and the second connecting piece 60’ (Figures 3C-3D, where 68 and 68’ are unthreaded apertures, see Col. 12, lines 34-37).
Regarding claims 15, 16, 17 and 18, Weinschreider discloses the subject matter of claims 1, 6, 11, 12, 13 and 14 as discussed above.  Weinschreider further discloses wherein four corners of the bed frame 10 are provided with the bed frame connecting piece 50 (where the connecting piece 50 comprises a part of piece 40, Col. 5, lines 37-44 and Col. 52-56 and Figure 1B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Foster (U.S. Patent No. 673,945)
Lee et al. (U.S. Patent No. 8,316,485)
Goldberg (U.S. Patent No. 3,188,664)
Turnbull (U.S. Publication No. 2010/0319124)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673